\OOQ`-]O\U`l-Ll).)[\_)p_a

l\JNl\Jl\J[\)[\Jl\J[\-Jl\)r-*»-*>-\»-‘»-*z-»-‘»_¢>_~)_-
OO\JO\Ul-DWNI-*CD\DOOHO\M-BW[\)*_‘C

 

 

Case 2:18-cr-00277-RA.] Document 15 Filed 11/16/18 Page 1 of 15

 

 

Fl’,ED _____ E“FT§?$D
LOUGED la§E§l`v"..D
NOV l 6 zllig The Honorable Richard A. J ones

AT SEATT? E
CLERK US. DiS`s`Ftl».`»"l` COUHT
WESTEF€N DlSTFiICT OF WASHZ.`\.‘GTON
BY DEPUTY

UNITED STATES DlSTRlC'l` COURT FOR THE
WESTERN DISTRICT OF WASl-HNGTON

AT SEATTLE
UNITED STATES OF AMERICA, No. CR18-277RAJ
Plaintiff, PLEA AGREEMENT

JEFF ZIRKLE,
Det`endant.

 

 

The United States of America, by and through Annette L. Hayes, United States
Attorney for the Western District of Washington, and Seth Wilkinson, Assistant United
States Attorney; and Jet`t` Zirkle, and his attorney, Harold l\/lalkin, enter into the following
Agreement, pursuant to Federal Rule of Criminal Procedure ll(c)(l)(B):

l. Interdependence of Agreements: This Plea Agreement is conditioned on:
(a) the entry of a guilty plea and Plea Agreement by Craig Lorch in this matter; and (b)
the execution by Total Reclaim and the United States ot` a non-prosecution agreement If
either ot` these events fails to occur by November l6, 2018, or if either Det`endant or
Craig Loreh later seeks to Withdraw his guilty plea, the United States may, at its election,
Withdraw from either or both P]ea Agreernents. If the United States chooses to Withdraw
from this Plea Agreernent under these circumstances, Defendant understands that the
United States may seek an Indictment against him for all crimes for Which the United

States has sufficient evidence
U.S. v. leffZirkle; Plea Agreement- l UNITED STATES ATTORNEY
700 STEWART STREF,T,
SUITE 5220
SEATTLE, WAerNGToN 98 101
(206) 553-7970

 

 

Case 2:18-cr-00277-RA.] Document 15 Filed 11/16/18 Page 2 of 15

2. Waiver of Indictment. Defendant, having been advised of the right to be
charged by Indictment, agrees to waive that right and enter a plea of guilty to the charge
brought by the United States Attorney in an Information.

3. The Charge. Defendant, having been advised of the right to have this
matter tried before a jury, agrees to waive that right and enter a plea of guilty to the
charge of Conspiracy to Commit Wire Fraud in violation of Title 18, United States Code,
Section 371, as charged in Count l of the Infor'mation.

By entering a plea of guilty, Defendant hereby waives all objections to the form of
the charging document Defendant further understands that before entering his guilty
plea, he will be placed under oath. Any statement given by Defendant under oath may be
used by the United States in a prosecution for perjury or false statement

4. Elements of the Offense. The elements of Conspiracy to Commit Wire
Fraud in violation of Title 18, United States Code, Section 371 are as follow:

First, there Was an agreement between two or more persons to commit the crime
of wire fraud;

Second, the defendant became a member of the conspiracy knowing of its object
and intending to help accomplish it; and

Thz`rd, one of the members of the conspiracy performed at least one overt act for
the purpose of carrying out the conspiracy.

The elements of Wire Fraud are as follow:

Firsr, the defendant knowingly devised or participated in a scheme or plan to
defraud, or a scheme or plan for obtaining money or property by means of false or
fraudulent pretenses, representations or promises;

Second, the statements made or facts omitted as part of the scheme were material;
that is, they had a natural tendency to influence, or were capable of influencing, a person

to part with money or property;

U.S. v. J eff Zirkle; Plea Agreement- 2 UNITED srArEs ATroRNEY
700 STEWART STREET,

SUITE 5220
SEATrLi-;, WASHINGTON 98101
(206) 553~79?0

\OOO"-IO\'~J'\-I>~L)J[\J)-

l\-)I\JI\JE\)[\)[\)I\)[\J[\J)-~)_»i_ar~d»_\i-l\-l)-l)_~»-¢
OO\JO\Ul-£¥UJNHC\DOO\JC\Lh-LWNHO

 

 

Case 2:18-cr-00277-RA.] Document 15 Filed 11/16/18 Page 3 of 15

Thz'rd, the defendant acted With the intent to defraud, that is, with the intent to
deceive or cheat; and

Fourrh, the defendant used, or caused to be used, the interstate wires to carry out
or attempt to carry out an essential part of the scheme.

5. The Penalties. Defendant understands that the maximum penalties
applicable to the offense of Conspiracy to Commit Wire Fraud in violation of Title 18,
United States Code, Section 371 are as follow: A maximum term of imprisonment of
five (5) years, a fine of up to two hundred fifty thousand dollars ($250,000), or twice the
gross pecuniary gain to the defendant or the gross pecuniary loss to the victims of the
offense, a period of supervision following release from prison of up to three (3) years,
and a mandatory special assessment of one hundred dollars (33100). If a probationary
sentence is imposed, the probationary period can be for up to five (5) years. Defendant
agrees that the special assessment shall be paid at or before the time of sentencing

Defendant understands that supervised release is a period of time following
imprisonment during which he will be subject to certain restrictive conditions and
requirements Defendant further understands that if supervised release is imposed and he
violates one or more of the conditions or requirements, Defendant could be returned to
prison for all or part of the term of supervised release that was originally imposed. This
could result in Defendant’s serving a total term of imprisonment greater than the statutory
maximum stated above.

Defendant understands that as a part of any sentence, in addition to any term of
imprisonment and/or fine that is imposed, the Coui't may order Defendant to pay
restitution to any victim of the offense, as required by law.

Defendant agrees that any monetary penalty the Court imposes, including the
special assessment, fine, costs, or restitution, is due and payable immediately and further
agrees to submit a completed Financial Statement of Debtor form as requested by the

United States Attorney’s Office.

U.S. v. left Zirkle; Plea Agreement- 3 UNirsn sTATEs ArroRNEv
700 STEW mr STREET,

SUn'E 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

\Doo\;l@L/l-P-L)J[\)>--\

l`\)l\)\'\)l`\)l\)l\)[\.)l\)[\)r_~)_*)_\)-A>_A»-\)_~M>-d>_a
OO\JO\UT~|>~K)J[\)l-*O\DOO\JO\M-l>-Wl\)t-‘CD

 

 

Case 2:18-cr-00277-RA.] Document 15 Filed 11/16/18 Page 4 of 15

6. Rights Waived by Pleading Guilty. Defendant understands that by
pleading guilty, he knowingly and voluntarily waives the following rights:

a. The right to plead not guilty and to persist in a plea of not guilty;

b. The right to a speedy and public trial before a jury of his peers;

c. The right to the effective assistance of counsel at trial, including, if
Defendant could not afford an attorney, the right to have the Court
appoint one for him;

d. The right to be presumed innocent until guilt has been established

beyond a reasonable doubt at trial;

e. The right to confront and cross-examine witnesses against Defendant
at trial;

f. The right to compel or subpoena witnesses to appear on his behalf at
trial;

g. The right to testify or to remain silent at trial, at which trial such

silence could not be used against Defendant; and
h. The right to appeal a finding of guilt or any pretrial rulings
7. Ultimate Sentence. Defendant acknowledges that no one has promised or
guaranteed what sentence the Court will impose.
8. Statement of Facts. Defendant admits he is guilty of the charged offense

The parties agree on the following facts:

a. Total Reclaim and Electronics Recycling: Defendants Jeff Zirkle
and Craig Lorch are, and at all relevant times were, the owners and Chief EXecutive
Officers of Total Reclaim, 'Inc. (“Total Reclaim”). Total Reclaim is a Seattle~based
corporation and the Northwest’s largest recycler of electronic waste. Total Reclaim’s
business involves recycling and/or processing multiple waste streams comprised of,
among other things, a variety of domestic and commercial electronic items (referred to in
some of Total Reclaim’s customer agreements as “Covered Electronic Products”) for
public, quasi-public and private entitiesl Depending on the waste stream, these entities
either sell these items to Total Reclaim or pay Total Reclaim a fee to process these items
based on the amount and type of material recycled.

U.S. v. JeffZirkle; Plea Agreement- 4 UNITED STATES ATTORNEY
'."00 SanART STREE'r,

SUiTE 5220
SEA'rrLE, WAsHlNGToN 98101
(206) 553~7970

p-_\

OG-~.]O'\L/i-l>~b$l'\)

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00277-RA.] Document 15 Filed 11/16/18 Page 5 of 15

b. Some Covered Electronic Products (“CEPS”) contain materials, such
as mercury, batteries, leaded glass and whole circuit boards, that can expose workers and
others to serious health risks if they are mishandled during processing These potential
risks are present whenever these materials are not properly processed, but are known to
exist in developing (“non-OECD”) countries, where workers sometimes disassemble
electronic devices without using proper safety equipment or procedures While worker
safety laws exist in the United States to protect against such risks, many non-OECD
countries do not have such laws. As a result, some entities that contract for electronics
recycling services engage only processors that follow specific recycling protocols,
including proscriptions or restrictions on the export of hazardous materials to non-OECD
countries

c, The Basel Convention and Basel Amendments are a set of
international protocols that address the international shipment of CEPs. The United
States is not a signatory to these protocols and United States law does not prohibit the
export of CEPs for recycling. The Basel Convention, however, proscribes the export to
non-OECD countries of “hazardous materials,” as defined in the Basel Convention,l that
have not been approved in writing by the receiving country. The Basel Amendments
proscribe the export of electronic items containing hazardous material to any non-OECD
country for recycling or disposal

d. One substance found in certain CEPs is mercury. Above certain
established levels, mercury has the potential to cause organ damage, nerve damage,
mental impairnient, and a variety of other symptoms l\/lercury exists in varying amounts
in fluorescent lamps, including cold cathode fluorescent lamps (“CCFLs”) in liquid
crystal display (“LCD”) inonitors. LCD monitors are one type offlat screen monitor.
Between 2009 and 2015, LCD monitors represented by far the majority of flat screen
monitors sold and processed in the United States. Mercury is defined as a “hazardous
materia ” under the Basel Convention, and as a “material of concern” under certain
agreements to which Total Reclaim was a party.

e. Defendant’s Representati'ons to Customers: To attract and retain
customers, Zirkle and Lorch promoted Total Reclaim as a responsible electronics
recycler. ln particular, Zirkle and Lorch caused Total Reclaiiri to represent that Total
Reclaim did not export, or allow the export of, CEPs containing hazardous materials or
materials of concern to non-OECD countriesl Total Reclaim’s website stated that “our

 

l The Base[ Convention’s definition of“hazardous material” differs from the definition of that term in United States
environmental statutes and applicable regulations Notliing in this agreement is meant to imply that the material
involved in this case constitutes “hazarclous material” or “hazardous waste” under United States environmental law.
Accordingly, references to “hazardous material” in this agreement refer to the Basel Convention definition of that
term or to the definition of that term used in certain agreements to which Total Reclairn was a party.

U.S. v. 1 eff Zirkle; Plea Agreement- 5 UNirEi) s'rATEs ATTORNEY
700 STEWART S'rREEr,
Suiri~: 5220
SEATTLE, WASHrNGToN 98101
(206) 553-7970

\DOC-~..‘|C\Lh-h-L)JI\)>-*

f\~)i\)l\)[\)[\)l\)l\)l\)[\)>-\>_vi-ai-->_~i-ai_->_~»_~»-l
OO`JO\LALWN>_‘C>©OO\JC\U\LWI\)F_“O

 

 

Case 2:18-cr-00277-RA.] Document 15 Filed 11/16/18 Page 6 of 15

commitment to environmental responsibility is at the core of everything Total Reclairn
does,” and that this commitment is reflected in “every facet of our operations” In
February 2003, Lorch, on behalf of Total Reclaim, signed the Electronics Recycler’s
Pledge of True Stewardship, in which Lorch represented that Total Reclaim would follow
certain best recycling practices, including that “we will not allow the export of hazardous
E-waste we handle to be exported from developed to developing countries either directly
or through intermediaries.” Total Reclairn also published on its website an
Environmental Health and Safety Policy Statement stating that Total Reclaim “prohibits
the export of hazardous electronic waste throughout the Recycling Chain which violates
the Basel Convention [or] Basel Amendments.”

f. Zirkle and Lorch also promoted the fact that Total Reclaim was
certified as an “E-Steward.” The E-Steward certification program is administered by a
Seattle-based non~profit organization known as the Basel Action N`etwork (“BAN”). The
purpose of BAN and the E-Stewards program is to promote responsible electronics
recycling practices, including preventing the shipment of hazardous materials to non-
OECD countries To obtain the E-Stewards certification, a company must agree to meet
certain standards, including compliance with the Basel Convention and Basel
Amendments, and must undergo an annual audit of its conformance to those standards

g. Total Reclaim ’s Agreements Wiz‘h its Customers: Total Reclaim’s
largest customer was the Washington Materials Management and Financing Authority
(“Wl\/ll\/IFA”). WMl\/IFA is a quasi-public entity financed by the electronics industry that
funds the responsible disposal of consumer electronic waste in Washington. WMMFA,
in conjunction with Washington Department of Ecology (“Washington DOE”), operates
the E-Cycle Washington program. Under E-Cycle Washington, consumers deposit used
electronics products (such as computers or televisions) at designated disposal sites (such
as Goodwill Industries drop-off centers) free of charge WMMFA typically pays
processors like Total Reclaim, to transport and dispose of many types of these products
in accordance with DOE regulations Between 2009 and 2015, Total Reclaim was the
largest processor of E-Cycle Washington materiall

h. Under its service agreement with Wl\/ll\/IFA, Total Reclaim agreed to
comply with the “Preferred Perforrnance Standards” promulgated by the Washington
DOE. The Preferred Performance Standards required, inter nlia, that the processor
“remove from all [CEPs and components] destined for recycling any parts that contain
materials of concern that would pose a risk to public safety, public health or the
environment during subsequent processing.” The Preferred Perforrnance Standards also
proscribed Total Reclaim from exporting any materials of concern (including mercury) to
any non~OECD country without first receiving confirmation from the receiving country
or the United States Environmental Protection Agency that the country legally accepts

U.S. v. Jei"f Zirkle; Plea Agreemeni- 6 uNirEo srArEs ATTORNEY
700 STEWART STREET,

SUITE 5220
S E/\rrLE, WAsinNGroN 98101
(206) 553-7970

\.OOO-~.JO\U'I-l>-L)J[\)»_-

l\J[\)l\)[\)¥\-)l\)[\`ll\)l\)»_l)_~)-li_li-A»-a»_~i_¢>_\»-“
OO“-.]O\§J\-LL)JI\J*_‘C\DOO\]O\LALL)J[\J>-*O

 

 

Case 2:18-cr-00277-RA.] Document 15 Filed 11/16/18 Page 7 of 15

such imports Total Reclaim was required to undergo audits to verify its compliance with
the Preferred Performance Standards

i. Total Reclaim’s service agreements with various other customers
either (a) explicitly proscribed Total Reclaim from exporting materials of concern to non-
OECD countries; (b) required Total Reclaim to maintain the E-Stewards certification
(which requires compliance with the Basel Convention and Basel Amendments); or (c)
required Total Reclaim to disclose the export of any materials of concern to non-OECD
countries F or example:

» Total Reclaim’s agreements with the City of Seattle and Reverse
Logistics Group required that Total Reclaim maintain the E-
Stewards certification;

o Total Reclaim’s agreement with l\/lanufacturers Recycling
Management Company stated that Total Reclaim would not export
any electronics end of life products to non-OECD countries;

o Total Reclaim’s agreement with Wl\/l Recycle America proscribed
Total Reclaim from allowing “hazardous e-waste” to be exported,
directly or indirectly, to developing countries; and

¢ Total Reclaim’s agreement with National Center for Electronics
Recycling (“NCER”) required Total Reclaim to notify NCER of all
downstream vendors who received materials of concern provided to
Total Reclaim.

j. The Scheme to Defmud and the Export ofLCDs to Hong Kong:
Beginning no later than J'anuary 2009, and continuing until January 2016,Tota1
Reclaim s customers began providing Total Reclaim with flat screen monitors to recycle
according to the above-referenced agreements Lorch and Zirl<le knew that Total
Reclaim lacked the capacity to safely recycle or process flat screen monitors and their
mercury-containing components in the volume it was receiving As a result, Zirkle and
Lorch agreed that, instead of recycling the flat screen monitors as required by some of
their customer agreements, and as stated in their marketing materials Total Reclaim
would sell the flat screen monitors to a company known as l\/l-Stream without placing any
restriction on the manner in which M-Stream disposed of the monitors Zirkle and Lorch
knew that l\/l-Stream intended to export the flat screen monitors to Hong Kong for various
purposes, including reuse, refurbishment, recycling, and disposal Hong Kong is a non-
OECD country that does not accept CEPs containing mercury from the United States.

U.S. v. JeffZirkle; Plea Agreement- 7 UNITED STATES ATTORNF.Y
700 S-TEwAnr STRF,ET,

SUITF. 5220
SEATTLE, WAsHiNGToN 98101
(206) 553-7970

\DOO'--_]O\LJ'\-I>~LJ~J[\.))-~

[\J l\) [\) i\.) 1\3 l\) I\J l\) [\) i_* i- »_L i-a i_\ »_l~ »_1 »_».i_~ 1-*
OO“-.]O\LJ!-¥>~L)JI\)?_*C\OOO\JO\U'ILL)JN\_‘O

 

 

Case 2:18-cr-00277-RA.] Document 15 Filed 11/16/18 Page 8 of 15

k. Defendants knew that Total Reclaim’s participation in the shipment
of flat screen monitors to l-Iong Kong was materially contrary to the statements made in
their marketing mat`erials, and represented a material violation of the E-Steward standards
and the Washington DOE Preferred Processor Standards To ensure that they would
continue to receive payments for recycling flat screen monitors, Zirkle and Lorch agreed,
with intent to defraud, to conceal this practice from Total Reclaim’s customers and
auditors by means of false representationsJ promises and pretenses At least three Total
Reclaim employees in addition to Lorch and Zirkle participated in this course of conduct

l. Over the period beginning no later than lanuary 2009, and ending in
January 2016, when flat screen monitors were delivered to Total Reclaim, Zirkle and
Lorch directed their employees to transport the flat screen monitors to an off-site facility
on l-larbor lsland, in Seattle, where Total Reclaim stockpiled flat screen monitors, stored
various other incoming and outgoing materials, and where the company’s trucking fleet
was located Zirkle and Lorch then sold the flat screen monitors to M-Stream, knowing
that l\/l-Strearn intended to ship, and did ship, the flat screen monitors to Hong Kong.
Total Reclaim transferred at least 8.3 million pounds of flat screen monitors to l\/l-Stream,
which were then shipped to Hong Kong in at least 430 shipping containers During the
same time period, Total Reclaim’s customers paid Total Reclaim at least $1,182,113 to
process these flat screen monitors, and l\/l-Strearn paid Total Reclaim at least $1,020,215
for them.

m. Zirkle and Lorch withheld information from Total Reclaim’s
customers, auditors, and certifying bodies to conceal the fact that Total Reclaim was
causing flat screen monitors to be shipped to Hong Kong. Further, Zirkle and Lorch
falsified and caused to be falsified documentation provided to Total Reclaim’s auditors
and customers to make it appear that all components of the flat screen monitors it
processed were being disposed of domestically F or example, Zirkle and Lorch prepared
or caused to be prepared end destination charts and end destination tables representing
that mercury-bearing fluorescent light tubes were disposed of in the United States, when
in fact, as defendants knew, they were being disposed of in l-long Kong. Similarly, Zirkle
and Lorch prepared annual reports to WMMFA on which Total Reclaim was required to
disclose the final destination for all consumer electronics products processed by Total
Reclaim. Zirkle and Lorch intentionally failed to list Hong Kong as a recipient of these
goods Further, Zirkle and Lorch failed to disclose to their auditors the existence of the
Harbor lsland facility used to stockpile the flat screen monitors.

n. The Discoverj) of the Fraud: ln 2014, the BAN organization placed
GPS trackers in LCD monitors and introduced them into the waste stream. Tracking data
revealed that two of the trackers traveled to Total Reclaim facilitiesj then to the Total
Reclaim Harbor lsland facilityJ and then to a facility in l-long Kong. BAN representatives

U.S. v. JeffZirkle; Plea Agreement~ 8 UNiTED states ArroRNEv
700 SrEwART STREEr,

SuirE 5220
Si=.A'i'TLE, WASHINGTON 98101
(206) 553-7970

O\OOO-~.]O\U'\J>~L»J[\J»-

l\)l\)[\)l\)NI\)I\-Jl\)[\)J-*I-*b-*»_~r-di_¢»-~)_l)-A»-_\
QO`~JO\Lh-[¥-UJ!\J’_‘C\COQ\JC\LJ\-L`~le_‘

 

 

Case 2:18-cr-00277-RA.] Document 15 Filed 11/16/18 Page 9 of 15

traveled to the Hong Kong sites where they observed flat screen monitors being
disassembled The BAN representatives reported observing monitors being dismantled
through what they opined to be “a primitive process [that] relied on . . . Mainland
Chinese laborers who spent all day opening the CCFL-type LCD monitors, smashing
them apart, and throwing the aluminum, plastic and circuitry into different piles or
[containers], all in outdoor recycling operations The pile of smashed metal on the
ground below the workstation contained significant quantities of CCFLs. No precautions
were taken with these mercury-[containing] tubes . . . inevitably releasing mercury into
the ecosystem and workplace there.”

o. ln December 2014, BAN representatives initially confronted Lorch
with their findings that Total Reclaim was causing the export of flat screen monitors to
I-Iong Kong. Lorch initially did not deny the export of flat screen monitors During a
subsequent meeting with BAN representatives Zirkle and Lorch denied the practice,
contending that the tracking devices must have become separated from the LCD
monitors Lorch also altered approximately 370 Total Reclaim shipping manifests to
make it appear that the manifests documented the shipment of mixed plastic to Hong
Kong, when in fact the manifests documented the shipment of flat screen monitors to
Hong Kong. ln addition, Lorch and Zirkle requested that the owner of M Stream provide
them with falsified M Stream documents similarly reflecting that M Stream was shipping
plastic (rather than flat screen monitors) to Hong Kong. Lorch then provided the falsified
documents to BAN.

p. Zirkle and Lorch caused the transmission of interstate wire signals in
furtherance of the scheme to defraud. For example, on or about February ll, 2014,
Lorch sent an eniail to a WMMFA representative in which Lorch represented that Total
Reclaim disposed of mercury-bearing devices in the United States. The email traveled
from a server in Western District of Washington to a server in Massachusetts.

q. By virtue of the foregoing conduct, Zirkle entered into a conspiracy
to commit the crime of wire fraud, knowing of the object of the conspiracy Zirkle and
his co-conspirators undertook at least one overt act, including the overt acts described
above, in furtherance of the object of the conspiracy

9. United States Sentencing Guidelines Defendant understands and
acknowledges that the Court must consider the sentencing range calculated under the
United States Sentencing Guidelines and possible departures under the Sentencing
Guidelines together with the other factors set forth in Title 18, United States Code,
Section 3553(a), including: (1) the nature and circumstances of the offense; (2) the

U.S. v. JeffZirkle; Plea Agreement- 9 UNITED STATES ATTORNEY
700 STEWART StnEi-;T,

SuiTE 5220
SEATTLE, WAsi-iiNG'roN 98101
(206) 553-7970

O\DOO-~JO\LA-l`-~W[\))-*

i\)l\J[\Jl\)l\Jl\J[\)l\)[\)»-l>-‘>~»-\>_‘)-~>-a»_i_\;-d
OC`~]O\Lh-l>-WN>-‘©\DOO\JO\LI\LWK\Jr-“

 

 

Case 2:18-cr-00277-RA.] Document 15 Filed 11/16/18 Page 10 of 15

history and characteristics of the defendant; (3) the need for the sentence to reflect the
seriousness of the offense, to promote respect for the law, and to providejust punishment
for the offense; (4) the need for the sentence to afford adequate deterrence to criminal
conduct; (5) the need for the sentence to protect the public from further crimes of the
defendant; (6) the need to provide the defendant with educational and vocational training,
medical care, or other correctional treatment in the most effective manner; (7) the kinds
of sentences available; (8) the need to provide restitution to victims; and (9) the need to
avoid unwarranted sentence disparity among defendants involved in similar conduct who
have similar records Accordingly, Defendant understands and acknowledges that:

a. The Court will determine applicable Defendant’s Sentencing
Guidelines range at the time of sentencing;

b. After consideration of the Sentencing Guidelines and the factors in
18 U.S.C. 3553(a), the Court may impose any sentence authorized by law, up to the
maximum term authorized by law;

c. The Court is not bound by any recommendation regarding the
sentence to be imposed, or by any calculation or estimation of the Sentencing Guidelines
range offered by the parties or the United States Probation Departrnent, or by any
stipulations or agreements between the parties in this Plea Agreement; and

d. Defendant may not withdraw his guilty plea Solely because of the
sentence imposed by the Court.

10. Acceptance of Responsibility. At sentencing, if the district court
concludes Defendant qualifies for a downward adjustment for acceptance of
responsibility pursuant to USSG § 3E1.l(a) and the defendant’s offense level is 16 or
greater, the United States will make the motion necessary to permit the district court to
decrease the total offense level by three (3) levels pursuant to USSG §§ 3E1.l(a) and (b),
because Defendant has assisted the United States by timely providing substantial

assistance during the government’s investigation, and by timely notifying the United

U.S. v. Jei"f Zirl<le; Plea Agreemenr- 10 uNiTED sTA'n-;s ArToRNEY
700 STEWART S'i‘xEEr,

Sui'i'E 5220
SE i'rri.E, WASHINGTON 98101
(206) 553-7970

\ooo-Jc:\<.nt>.uoi\.)»_i

l\)[\)[\)[\)l\)[`\)l`\)[\)l\.)>_*>-li_~i-i_-»-\»_~>-“i_¢)-¢
OO\JO\LAJLUJ[\)>_‘C>\DOO`~JO\m-LL)JI\J*-‘C

 

 

Case 2:18-cr-00277-RA.] Document 15 Filed 11/16/18 Page 11 of 15

States of his intention to plead guilty, thereby permitting the United States to avoid
preparing for trial and permitting the Court to allocate its resources efficiently The
United States will not oppose Defendant’s request for a downward adjustment for
acceptance of responsibility

1 l. Sentencing Factors. The parties agree that the following Sentencing
Guidelines provisions apply to this case:

a. A base offense level of six (6) pursuant to USSG § § 2Xl ,1 and

2B1.1(a)(2);

b. A fourteen (14) level enhancement pursuant to USSG
§ 2B1.1(b)(1)(l-I) because the loss is more than 8550,000, but less than $1,500,000;

c. A two (2) level enhancement pursuant to USSG § 2B1.1(b)(10)(C)
because the offense involved sophisticated means and the defendant intentionally
engaged in the conduct constituting sophisticated means;

d. A four (4) level enhancement pursuant to USSG § 3Bl .1(a) because
the defendant was an organizer or leader of a criminal activity that involved five or more
participants or was otherwise extensive; and

e. A two (2) level enhancement pursuant to USSG § 3B1.3 because the
defendant abused a position of public or private trust and the use of a special skill

The parties disagree as to whether a two (2) point enhancement is appropriate
pursuant to USSG § 2B1.1(b)(15)(A), which applies to offenses involving a risk of
serious bodily injury, is applicable to the facts of this case. Defendant understands that
the government will advocate for the application of this adjustment, and that the Court
will decide at the time of sentencing whether this enhancement should apply Defendant
understands that at the time of sentencing, the Court is free to reject these stipulated
adjustments and is further free to apply additional downward or upward adjustments in
determining Defendant's Sentencing Guidelines range.

12. No Agreement Regarding Sentencing Recommendations. Defendant

understands that the parties have reached no agreements regarding the sentences they will

U.S. v. JeffZirkle; Plea Agreement- ll UNl"i`ED STATES ATTORNEY
700 Srsw,iRT STREi-;T,

Suire 5220
SEATrLiz, WAsniNoroN 98101
(206) 553-7970

\OOO“-.]O\Lh-DL»J[\)>_~

N[\)l\)[\)[\)l`\)[\)[\)l\)>_*)_l>_~»-a>_~i_xi_-:._~H,_\
OO`-JC\U-l>-UJ[\.)>_‘C>\DOO\.]C\LJ\-l§~b~)l\)l_‘©

 

 

Case 2:18-cr-00277-RA.] Document 15 Filed 11/16/18 Page 12 of 15

recommend As such, the United States is free to recommend any sentence up to the
applicable statutory maximum, and Defendant is free to recommend any sentence he
believes to be appropriate, including a sentence of probation

13. Restitution. Defendant shall make restitution, pursuant to
18 U.S.C. § 3663A, to the victims of the offense in an amount not greater than
$1,182,113, and not less than 8733,585. lf defendant, Craig Lorch, or Total Reclaim
makes restitution to the National Center for Electronics Recycling (“NCER”) between the
date of this Agreement and the date of sentencing as compensation for the conduct
described in Paragraph 8, defendant shall receive a credit in the amount of that payment
against the restitution due to NCER. This obligation shall be joint and several with the
restitution obligation of Craig Lorch in this matter. This amount shall be due and payable
immediately and shall be paid in accordance with a schedule of payments as proposed by
the United States Probation Office and ordered by the Court.

14. Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
the United States Attorney’s Office for the Western District of Washington agrees not to
prosecute Defendant for any additional offenses known to it as of the time of this
Agreement that are based upon evidence in its possession at this time, and that arise out
of the conduct giving rise to this investigation fn this regard, Defendant recognizes the
United States has agreed not to prosecute all of the criminal charges the evidence
establishes were committed by Defendant solely because of the promises made by
Defendant in this Agreement. Defendant agrees however, that for purposes of preparing
the Presentence Report, the United States Attorney’s Office will provide the United
States Probation Office with evidence of all conduct committed by Defendant

Defendant agrees that any charges to be dismissed before or at the time of
sentencing were substantially justified in light of the evidence available to the United

States were not vexatious frivolous or taken in bad faith, and do not provide Defendant

U.S. v. Jer`f Zirkle; Plea Agreemeni- 12 uNiTED srArEs ATTORNEY
700 SrEt\‘ART Si'xi-_'Er,

Sui'i'£ 5220
SEA'i"ri.i-;, WASinNGToN 98101 .
(206) 553-7970

\DOO`--]O\Lh.lh.b.)l\.Ji--a

l\)l\)l\)l\)l\)[\-JI\)\\J[\))-l)-\»_~»_i,_ip_i,._i;_i,_.,_.
OO-.IO\UX-l>~b)l\)»-*C>\OOO-~JO\LHLLJJ[\J*_*C

 

 

Case 2:18-cr-00277-RA.] Document 15 Filed 11/16/18 Page 13 of 15

with a basis for any future claims under the “Hyde Amendment,” Pub.L. No. 105 -l 19
(1997).

15. Breach, Waiver, and Post-Plea Conduct. Defendant agrees that if
Defendant breaches this Plea Agreement, the United States may withdraw from this Plea
Agreement and Defendant may be prosecuted for all offenses for which the United States
has evidence Defendant agrees that, in the event Defendant breaches this Plea
Agreement, Defendant will not oppose any steps taken by the United States to nullify this
Plea Agreement, including the filing of a motion to withdraw from the Plea Agreement.
Defendant also agrees that if Defendant is in breach of this Plea Agreement, Defendant
has waived any objection to the re-institution of any charges in the Indictment that were
previously dismissed or any additional charges that had not been prosecuted

Defendant further understands that if, after the date of this Agreement, Defendant
should engage in illegal conduct, or conduct that violates any conditions of release or the
conditions of his confinement (examples of which include, but are not limited to,
obstruction ofjustice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents the Pretrial Services
Officer, Probation Officer, or Court), the United States is free under this Plea Agreement
to file additional charges against Defendant or to seek a sentence that takes such conduct
into consideration by requesting the Court to apply additional adjustments or
enhancements in its Sentencing Guidelines calculations in order to increase the applicable
advisory Guidelines range, and/or by seeking an upward departure or variance from the
calculated advisory Guidelines range. Under these circumstances the United States is
free to seek such adjustments enhancements departures and/or variances even if
otherwise precluded by the terms of the plea agreement

16. Waiver of Appellate Rights and Rights to Collateral Attacks. In
consideration of the commitments made by the government herein, including the

government’s commitment not to charge defendant with other offenses Defendant

U.S. v. Jeff Zirkle; Plea Agreement- 13 UNITED states ArroaNEY
700 SrEwART STREF.T,

Suiris 5220
SEATTLE, WAsniNcroN 98101
(206} 553-7970

\DOO-~.IO\Ui-l>~b-ll\.)i-¢

i\)¥\-)[\)l\)l\)[\)[\)[\)l\)»-l»-l)_~i_\i_-i-¢»-ai_~>_l»-*
DO`~_]O\LJ\-LLJ)M?_“C\DOO`-JO\LJ\-l§~b~)[\)t_'©

 

 

Case 2:18-cr-00277-RA.] Document 15 Filed 11/16/18 Page 14 of 15

waives all rights to appeal from his conviction and any pretrial rulings of the court
Defendant further agrees that, provided the court imposes a custodial sentence that is
within or below the Sentencing Guidelines range (or the statutory mandatory minimum, if
greater than the Guidelines range) as determined by the court at the time of sentencing,
Defendant waives to the full extent of the law:

a. Any right conferred by Title. 18, United States Code, Section 3742,
to challenge, on direct appeal, the sentence imposed by the court, including any fine,
restitution order, probation or supervised release conditions or forfeiture order (if
applicable)', and

b. Any right to bring a collateral attack against the conviction and
sentence, including any restitution order imposed, except as it may relate to the
effectiveness of legal representation; and

This waiver does not preclude Defendant from bringing an appropriate motion
pursuant to 28 U.S.C. § 2241, to address the conditions of his confinement or the
decisions of the Bureau of Prisons regarding the execution of his sentence

If Defendant breaches this Plea Agreement at any time by appealing or collaterally
attacking (except as to effectiveness of legal representation) the conviction or sentence in
any way, the United States may prosecute Defendant for any counts including those with
mandatory minimum sentences that were dismissed or not charged pursuant to this Plea
Agreement.

17. Voluntariness of Plea. Defendant agrees that he has entered into this Plea
Agreement freely and voluntarily and that no threats or promises other than the promises
contained in this Plea Agreement, were made to induce Defendant to enter his plea of
guilty

18. Statute of Limitations. In the event this Agreement is not accepted by the
Court for any reason, or Defendant has breached any of the terms of this Plea Agreement,

the statute of limitations shall be deemed to have been tolled from the date of the Plea

U.S. v. left Zirkle; Plea Agreemeni- 14 uNrrED status Ari'oRNEY
700 STEWART STREEr,

SUITE 5220
Si'- \t'rLE, WAsHiNGToN 98101
(206) 553-7970

\OOO--IO\LJ!-l>~b~)l\)t-*

l\)l\)[\)t\)l\)l\)l\)l\)l\)>-*»-\»_~»-l>-li-li-lr-)_l»-a

 

 

Case 2:18_-cr-00277-RA.] Document 15 Filed 11/16/18 Page 15 of 15

Agreement to: (1) thirty (30) days following the date of non-acceptance of the Plea
Agreement by the Court; or (2) thirty (30) days following the date on which a breach of
the Plea Agreement by Defendant is discovered by the United States Attorney’s Office.
19. Cornpleteness of Agreement. The United States and Defendant
acknowledge that these terms constitute the entire Plea Agreement between the parties
This Agreement binds only the United States Attorney’s Office for the Western District
of Washington. lt does not bind any other United States Attorney’s Office or any other

office or agency of the United States or any state or local prosecutor.

Dated: November 16, 2018. /?&
IEFF ZIF:;%_LE
Def ndan MA[

l-lAROLD MALKIN
Attorney for Defendant

SETH WILKINSON
Assistant United States Attorney

 

U.S. v. leff Zirkle; Plea Agreement- 15 UNiTen states ArroRNev
700 StewAizr STiieeT,

Suire 5220
Sexrri.e, WAsi-irivuroN 98101
(206) 553-7970

